ORDER
Upon consideration of the trial panel’s proposed stipulations of fact and conclusions of law with agreed recommendation of discipline, and upon a de novo review of the record in the above styled and numbered cause, THE COURT FINDS:
1) The respondent, S. Richard Farber (Farbér), is subject to discipline for failure promptly to deliver a client’s funds, to represent diligently his clients, to keep clients adequately informed of the status of their causes, and to respond to an inquiry in a disciplinary proceeding. Rules 1.3, 1.4, 1.15, 8.1, 5 O.S.1991, App. 3-A and Rules 1.4 and 5.2, 5 O.S.1991, Ch. 1, App. 1-A.
2) The agreed recommendation for discipline presented by the complainant, Oklahoma Bar Association (Bar Association), provides for: a public reprimand; a two-year probation with active involvement in Alcoholics Anonymous and Lawyers Helping Lawyers; cooperation with the Bar Association concerning any future complaint; revocation of probation should the terms and conditions of the present discipline be violated; and imposition of costs.
3) The counts of professional misconduct outlined in paragraph “1)” support Imposition of discipline. Farber has practiced law for eighteen years with no previous disciplinary complaints having been lodged against him. He has voluntarily undertaken substantial steps to address and to resolve personal problems associated with his professional misconduct. Although Farber’s misconduct is serious, his prior service to his profession and to the public, supports leniency.
4) The appropriate discipline is: a public reprimand; a two-year probation with active involvement in Alcoholics Anonymous and Lawyers Helping Lawyers; cooperation with the Bar Association concerning any future complaint; revocation of probation should the terms and conditions of the present discipline be violated; and imposition of costs. Rule 6.16, 5 O.S.1991, Ch. 1, App. 1-A.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:
1) S. Richard Farber is hereby publicly censured for his professional misconduct.
2) Farber’s continued ability to practice law is conditioned upon a two-year probation with active involvement in Alcoholics Anonymous and Lawyers Helping Lawyers, and cooperation with the Bar Association concerning any future complaint. Revocation of probation will result should the terms and conditions of the present discipline be violated.
*11763) The respondent pay the costs of this proceeding in the amount of $665.53 within thirty (30) days from the date of this order.
HODGES, C.J., and OPALA, ALMA WILSON, KAUGER, SUMMERS and WATT, JJ., concur.
LAVENDER, V.C.J., and SIMMS and HARGRAVE, JJ., concur in part and dissent in part.